DETAILED ACTION
Election/Restrictions
Claim allowable. Claims 9-12, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions, as set forth in the Office action mailed on 5 November 2021, is hereby withdrawn and claims 9-12 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview and fax with Steven Hertzberg on 25 May 2022.
The application has been amended as follows: 

Claim 7.  A vacuum system comprising a vacuum pump and at least one vacuum chamber, wherein the vacuum pump comprises: at least a first and a second inlet and a common outlet; at least a first and a second pumping stage, each pumping stage comprising at least one rotor element being arranged on a common. rotor shaft, wherein the first inlet is connected to an upstream end of the first pumping stage and the second inlet is connected to an upstream end of the second pumping stage; a Howeck pumping stage arranged on the common rotor shaft downstream of the at least first and second pumping stages;  a direction element for preventing a gas flow from a downstream end of the first pumping stage to the second inlet; a conduit having a conduit inlet and a conduit outlet, wherein the conduit inlet is connected to the downstream end of the first pumping stage and the conduit outlet is connected to a location downstream of the second pumping stage; wherein the first inlet and the second inlet of the pump are connected to the same Vacuum chamber; wherein the direction element comprises a blocking wall which is arranged on the rotor shaft. 

Claim 17. A vacuum system, the vacuum comprising a vacuum pump and at least one vacuum chamber, wherein the vacuum pump comprises: at least a first and a second inlet and a common outlet; at least a first and a second pumping stage, each pumping stage comprising at least one rotor element being arranged on a common rotor shaft, wherein the first inlet is connected to an upstream end of the first pumping stage and the second inlet is connected to an upstream end of the second pumping stage; a Howeck pumping stage arranged on the common rotor shaft downstream of the at least first and second pumping stages; a direction element for preventing a gas flow from a downstream end of the first pumping stage to the second inlet; a conduit having a conduit inlet and a conduit outlet, wherein the conduit inlet is connected to the downstream end of the first pumping stage and the conduit outlet is connected to a location downstream of the second pumping stage; wherein the first inlet and the second inlet of the pump are connected to the same vacuum chamber; wherein the direction element comprises a static blocking wall and a blocking wall which is arranged on the rotor shaft.

Allowable Subject Matter
Claims 1-7 and 9-19 are allowed.
The nearest prior art is Stones (US 2007/0020116).
The following is an examiner’s statement of reasons for allowance. It is noted by the examiner, and stated here for the record of prosecution, that the aspect of the instant invention determined to be novel and patentably distinct from the prior art is “wherein the direction element comprises a static blocking wall and a blocking wall which is arranged on the rotor shaft.” These limitations make the claim read over the prior art. The sum of these limitations is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEOFFREY S LEE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746